DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed October 1st, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed July 20th, 2021. Examiner further acknowledges applicant’s acknowledgement of examiner’s correct interpretation of the 112(f) limitation found in claims 11-15.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2021 has been considered by the examiner.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation “a center of the particular nodule in the synthesized remaining image” in lines 5-6. It is unclear as to where the particular nodule is positioned in the synthesized remaining image. For the purposes of furthering prosecution, examiner has interpreted “a center of the particular nodule in the synthesized remaining image” to be in the same location of the center of the particular nodule in the synthesized nodule image and the change of intensity is being determined on between these two locations in those images. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. "Ea-GANs: Edge-Aware Generative Adversarial Networks for Cross-Modality MR Image Synthesis", hereinafter Yu,, in view of Matsumoto (US 8121373 B2), hereinafter Matsumoto and in further view of Wang et al. (US 20210192735 A1), hereinafter Wang.

Regarding claim 1, Yu teaches a computer implemented method (Fig. 3, dEa-GAN, the discriminator-induced edge-aware generative adversarial networks Ea-GAN (dEa-GAN)) comprising: 
receiving an input medical image (Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image) in a first modality (Fig. 3, source modality), the input medical image (Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image) comprising a nodule region (Fig. 6, T1 column is the source modality image, image b, the gliomas tumors are shown in the for each of one or more nodules (Fig. 6, T1 column, image b, zoomed parts contain the tumor region) and a remaining region (Fig. 6, T1 column, image a), the input medical image (Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image) further comprising an annotation (Fig. 6, T1 column, image b which is the zoomed part contains annotation for the tumors) for each of the one or more nodules (Fig. 6, T1 column, image b); 
generating, from the input medical image (Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image), a synthesized medical image (Fig. 3, synthesized target modality, Fig. 6, dEa-Gan column contains the synthesized FLAIR images) in a second modality (Fig. 3, synthesized target modality), the synthesized medical image (Fig. 3, synthesized target modality, Fig. 6, dEa-GAN column contains the synthesized FLAIR images) comprising the annotation for each of the one or more nodules (Fig. 6, dEa-GAN column, image contains annotation for the tumor); 
generating, in the second modality (Fig. 3, synthesized target modality), 1) a synthesized nodule image of each of the nodule regions (Fig. 6, dEa-GAN column, image b is the zoomed part that contains the tumor region) and 2) a synthesized remaining image of the remaining region (Fig. 6, dEa-GAN column, image a).

Yu does not expressly disclose determining whether each particular nodule of the one or more nodules is visible in the synthesized medical image based on at least one of the synthesized nodule image for the particular nodule and the synthesized remaining image.
determining whether each particular nodule of the one (Matsumoto, FIG. 8(e). The expanded nodule candidate region is specified as a region including the nodule candidate region and the peripheral region connecting to the nodule candidate region) or more nodules is visible (Matsumoto, Fig. 21, Sa10, judging unit judge whether nodule candidate region is nodule or not) in the synthesized medical image (Matsumoto, Fig. 8(b) shows both the surrounding region and the nodule candidate, Yu teaches to synthesize the medical image to a target modality) based on at least one of the synthesized nodule image (Matsumoto, Fig. 8(e), shows the segmented image of the nodule, Yu teaches to synthesize the medical image to a target modality, Yu also teaches a synthesized zoomed image of the nodule) for the particular nodule and the synthesized remaining image ((Matsumoto, Matsumoto, Fig. 8(b) both the surrounding region and the nodule candidate, Yu teaches to synthesize the medical image to a target modality) (Matsumoto, Col 2 lines 35-44, the second aspect of the invention provides an image diagnostic processing device that includes a judging unit that judges whether a nodule candidate is an actual nodule or not based on the feature quantity of a first comparison region including the nodule candidate in an image that includes the nodule candidate region and the surrounding region which is shown Fig. 8(b) and the second feature quantity of the second comparison region that is included in the nodule candidate region which is shown in Fig. 8(e))
Yu and Matsumoto are both considered to be analogous to the claimed invention because they are in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date 

The combination of Yu in view of Matsumoto does not expressly disclose that in response to determining that at least one nodule of the one or more nodules is not visible in the synthesized medical image, removing the annotation for the at least one not visible nodule from the synthesized nodule image.
However, Wang teaches that in response to determining that at least one nodule of the one or more nodules is not visible in the synthesized medical image (Wang teaches comparing the projection area of the labeled lesion from two adjacent medical images which corresponds to the teaching of this application where the nodule is visible in the input image and then determined to be not visible in the synthesized image. Yu teaches generating a synthesized image to a different modality) removing the annotation for the at least one not visible nodule from the synthesized nodule image (Paragraph 0032, Wang teaches deleting the incorrect labels on the medical .
Wang is considered to be an analogous to the claimed invention because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Yu in view of Matsumoto to incorporate the teachings of Wang that in response to determining that at least one nodule of the one or more nodules is not visible in the synthesized medical image, removing the annotation for the at least one not visible nodule from the synthesized nodule image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to increase the DICE coefficient which also means that the probability of false positive is decreased (Wang, Paragraph 0055). 

Regarding claim 2, the combination of Yu in view of Matsumoto and in further view of Wang teaches the method as claimed in claim 1 (Yu, Fig. 3, dEa-GAN, the discriminator-induced edge-aware generative adversarial networks Ea-GAN (dEa-determining whether each particular nodule of the one (Matsumoto, FIG. 8(e). The expanded nodule candidate region is specified as a region including the nodule candidate region and the peripheral region connecting to the nodule candidate region) or more nodules is visible (Matsumoto, Fig. 21, Sa10, judging unit judge whether nodule candidate region is nodule or not) in the synthesized medical image (Matsumoto, Fig. 8(b) shows both the surrounding region and the nodule candidate, Yu teaches to synthesize the medical image to a target modality) based on at least one of the synthesized nodule image (Matsumoto, Fig. 8(e), shows the segmented image of the nodule, Yu teaches to synthesize the medical image to a target modality, Yu also teaches a synthesized zoomed image of the nodule) for the particular nodule and the synthesized remaining image ((Matsumoto, Matsumoto, Fig. 8(b) both the surrounding region and the nodule candidate, Yu teaches to synthesize the medical image to a target modality) (Matsumoto, Col 2 lines 35-44, the second aspect of the invention provides an image diagnostic processing device that includes a judging unit that judges whether a nodule candidate is an actual nodule or not based on the feature quantity of a first comparison region including the nodule candidate in an image that includes the nodule candidate region and the surrounding region which is shown Fig. 8(b) and the second feature quantity of the second comparison region that is included in the nodule candidate region which is shown in Fig. 8(e)) comprises:
comparing an intensity of pixels (Matsumoto, Col 8 lines 25-31, expanded nodule candidate region corresponding to the nodule candidate is obtained by comparing to a threshold value which is the weighted average of the inner boundary intensity of the nodule candidate region and the outer boundary intensity of the nodule in the synthesized remaining image ((Matsumoto, Matsumoto, Fig. 8(b) both the surrounding region and the nodule candidate, Yu teaches to synthesize the medical image to a target modality) to a threshold (Matsumoto, Col 8 lines 31, threshold value).

Regarding claim 11, Yu teaches an apparatus (Yu, Section IV, the experiment is done which inherently uses a computer to process the method, Section III B, GPU) comprising:
means (Yu, Section IV, the experiment is done which inherently uses a computer to process the method, Section III B, GPU) for receiving an input medical image (Yu, Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image) in a first modality (Yu, Fig. 3, source modality), the input medical image (Yu, Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image) comprising a nodule region (Yu, Fig. 6, T1 column is the source modality image, image b, the gliomas tumors are shown in the zoomed parts) for each of one or more nodules (Yu, Fig. 6, T1 column, image b, zoomed parts contain the tumor region) and a remaining region (Yu, Fig. 6, T1 column, image a), the input medical image (Yu, Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image) further comprising an annotation (Yu, Fig. 6, T1 column, image b which is the zoomed part contains annotation for the tumors) for each of the one or more nodules (Yu, Fig. 6, T1 column, image b); 
means (Yu,Section IV, the experiment is done which inherently uses a computer to process the method, Section III B, GPU) for generating, from the input medical image (Yu, Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image), a synthesized medical image (Yu, Fig. 3, synthesized target modality, Fig. 6, dEa-Gan column contains the synthesized FLAIR images) in a second modality (Yu, Fig. 3, synthesized target modality), the synthesized medical image (Yu, Fig. 3, synthesized target modality, Fig. 6, dEa-GAN column contains the synthesized FLAIR images) comprising the annotation for each of the one or more nodules (Yu, Fig. 6, dEa-GAN column, image contains annotation for the tumor); 
means (Yu, Section IV, the experiment is done which inherently uses a computer to process the method, Section III B, GPU) for generating, in the second modality (Yu, Fig. 3, synthesized target modality), 1) a synthesized nodule image of each of the nodule regions (Yu, Fig. 6, dEa-GAN column, image b is the zoomed part that contains the tumor region) and 2) a synthesized remaining image of the remaining region (Yu, Fig. 6, dEa-GAN column, image a).

Yu does not expressly disclose means for determining whether each particular nodule of the one or more nodules is visible in the synthesized medical image based on at least one of the synthesized nodule image for the particular nodule and the synthesized remaining image.
However, Matsumoto teaches means (Matsumoto, Col 5 lines 10-12, computer-aided image diagnostic processing device 1 can, for example, use a general-purpose computer device as basic hardware) for determining whether each particular nodule of the one (Matsumoto, FIG. 8(e). The expanded nodule candidate region is specified as a region including the nodule candidate region and the peripheral region connecting  or more nodules is visible (Matsumoto, Fig. 21, Sa10, judging unit judge whether nodule candidate region is nodule or not) in the synthesized medical image (Matsumoto, Fig. 8(b) shows both the surrounding region and the nodule candidate, Yu teaches to synthesize the medical image to a target modality) based on at least one of the synthesized nodule image (Matsumoto, Fig. 8(e), shows the segmented image of the nodule, Yu teaches to synthesize the medical image to a target modality, Yu also teaches a synthesized zoomed image of the nodule) for the particular nodule and the synthesized remaining image ((Matsumoto, Matsumoto, Fig. 8(b) both the surrounding region and the nodule candidate, Yu teaches to synthesize the medical image to a target modality) (Matsumoto, Col 2 lines 35-44, the second aspect of the invention provides an image diagnostic processing device that includes a judging unit that judges whether a nodule candidate is an actual nodule or not based on the feature quantity of a first comparison region including the nodule candidate in an image that includes the nodule candidate region and the surrounding region which is shown Fig. 8(b) and the second feature quantity of the second comparison region that is included in the nodule candidate region which is shown in Fig. 8(e)).
Yu and Matsumoto are both considered to be analogous to the claimed invention because they are in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Yu to incorporate the teachings of Matsumoto of means for determining whether each particular nodule of the one or more nodules is visible in the synthesized medical image based on at least 

The combination of Yu in view of Matsumoto does not expressly disclose means for in response to determining that at least one nodule of the one or more nodules is not visible in the synthesized medical image, removing the annotation for the at least one not visible nodule from the synthesized nodule image.
However, Wang teaches means (Wang, Fig. 1, processor 120) for in response to determining that at least one nodule of the one or more nodules (Wang, Fig. 4A-4C, images of lesions in brain) is not visible in the synthesized medical image (Wang teaches comparing the projection area of the labeled lesion from two adjacent medical images which corresponds to the teaching of this application where the nodule is visible in the input image and then determined to be not visible in the synthesized image. Yu teaches generating a synthesized image to a different modality) removing the annotation for the at least one not visible nodule from the synthesized nodule image (Paragraph 0032, Wang teaches deleting the incorrect labels on the medical images if the labeled area corresponds to the normal tissue which means the lesion or nodule isn’t visible in the medical image, Wang compares three labeled. Wang teaches .
Wang is considered to be an analogous to the claimed invention because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by the combination of Yu in view of Matsumoto to incorporate the teachings of Wang of means for in response to determining that at least one nodule of the one or more nodules is not visible in the synthesized medical image, removing the annotation for the at least one not visible nodule from the synthesized nodule image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to increase the DICE coefficient which also means that the probability of false positive is decreased (Wang, Paragraph 0055). 

Regarding claim 12, the combination of Yu in view of Matsumoto and in further view of Wang teaches the apparatus as claimed in claim 11 (Yu, Section IV, the experiment is done which inherently uses a computer to process the method, Section III B, GPU),  wherein the means (Matsumoto, Col 5 lines 10-12, computer-aided image diagnostic processing device 1 can, for example, use a general-purpose computer device as basic hardware) for determining whether each particular nodule of the one (Matsumoto, FIG. 8(e). The expanded nodule candidate region is specified as a region including the nodule candidate region and the peripheral region connecting to the nodule candidate region) or more nodules is visible (Matsumoto, Fig. 21, Sa10, judging unit judge whether nodule candidate region is nodule or not) in the synthesized medical image (Matsumoto, Fig. 8(b) shows both the surrounding region and the nodule candidate, Yu teaches to synthesize the medical image to a target modality) based on at least one of the synthesized nodule image (Matsumoto, Fig. 8(e), shows the segmented image of the nodule, Yu teaches to synthesize the medical image to a target modality, Yu also teaches a synthesized zoomed image of the nodule) for the particular nodule and the synthesized remaining image ((Matsumoto, Matsumoto, Fig. 8(b) both the surrounding region and the nodule candidate, Yu teaches to synthesize the medical image to a target modality) (Matsumoto, Col 2 lines 35-44, the second aspect of the invention provides an image diagnostic processing device that includes a judging unit that judges whether a nodule candidate is an actual nodule or not based on the feature quantity of a first comparison region including the nodule candidate in an image that includes the nodule candidate region and the surrounding region which is shown Fig. 8(b) and the second feature quantity of the second comparison region that is included in the nodule candidate region which is shown in Fig. 8(e)) comprises:
means (Matsumoto, Col 5 lines 10-12, computer-aided image diagnostic processing device 1 can, for example, use a general-purpose computer device as basic for comparing an intensity of pixels (Matsumoto, Col 8 lines 25-31, expanded nodule candidate region corresponding to the nodule candidate is obtained by comparing to a threshold value which is the weighted average of the inner boundary intensity of the nodule candidate region and the outer boundary intensity of the nodule candidate region then the judging unit judges if the nodule candidate is a nodule or not) in the synthesized remaining image ((Matsumoto, Matsumoto, Fig. 8(b) both the surrounding region and the nodule candidate, Yu teaches to synthesize the medical image to a target modality) to a threshold (Matsumoto, Col 8 lines 31, threshold value).

Regarding claim 16, Yu teaches a non-transitory computer readable medium (Yu, Section III B, GPU memory) storing computer program instructions (Yu, Fig. 3) the computer program instructions when executed by a processor cause the processor to perform operations comprising:          
receiving an input medical image (Yu, Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image) in a first modality (Bi, Fig. 3, source modality), the input medical image (Yu, Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image) comprising a nodule region (Yu, Fig. 6, T1 column is the source modality image, image b, the gliomas tumors are shown in the zoomed parts) for each of one or more nodules (Yu, Fig. 6, T1 column, image b, zoomed parts contain the tumor region) and a remaining region (Yu, Fig. 6, T1 column, image a), the input medical image (Bi, Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image) further comprising an annotation (Yu, Fig. 6, T1 column, image b which is the zoomed part contains for each of the one or more nodules (Yu, Fig. 6, T1 column, image b); 
generating, from the input medical image (Yu, Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image), a synthesized medical image (Yu, Fig. 3, synthesized target modality, Fig. 6, dEa-Gan column contains the synthesized FLAIR images) in a second modality (Bi, Fig. 3, synthesized target modality), the synthesized medical image (Yu, Fig. 3, synthesized target modality, Fig. 6, dEa-GAN column contains the synthesized FLAIR images) comprising the annotation for each of the one or more nodules (Yu, Fig. 6, dEa-GAN column, image contains annotation for the tumor); 
generating, in the second modality (Yu, Fig. 3, synthesized target modality), 1) a synthesized nodule image of each of the nodule regions (Yu, Fig. 6, dEa-GAN column, image b is the zoomed part that contains the tumor region) and 2) a synthesized remaining image of the remaining region (Yu, Fig. 6, dEa-GAN column, image a).

Yu does not expressly disclose determining whether each particular nodule of the one or more nodules is visible in the synthesized medical image based on at least one of the synthesized nodule image for the particular nodule and the synthesized remaining image.
However Matsumoto teaches determining (Matsumoto, Paragraph 005, Matsumoto teaches a RAM of a given computer system or subsystem) whether each particular nodule of the one (Matsumoto, Fig. 3a shows an annotated nodule) or more nodules is visible (Matsumoto, Paragraph 0057, nodule candidate may be classified based on the contrast of the nodule and the nearby region as well as the boundary strength of the nodule) in the synthesized medical image (Matsumoto, Paragraph 0056, characteristics is observed in digitized radiographic image, Matsumoto also teaches superimposing 3D anatomic structures onto a 2D image which corresponds to the generated synthesized image that was taught by Bi) based on at least one of the synthesized nodule image (Matsumoto, Fig. 3a shows an annotated nodule which is digitized, Yu also teaches a synthesized nodule image) for the particular nodule and the synthesized remaining image ((Matsumoto, Figure 12, image shows the remaining region, Matsumoto teaches classifying the nodule based on the intensity of the nodule and its contrast to its nearby region which corresponds to the synthesized remaining image that was taught by Bi)
Yu and Matsumoto are both considered to be analogous to the claimed invention because they are in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium as taught by Yu to incorporate the teachings of Matsumoto of determining whether each particular nodule of the one or more nodules is visible in the synthesized medical image based on at least one of the synthesized nodule image for the particular nodule and the synthesized remaining image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because characterization of the nodules can provide evidence for diagnosis (Matsumoto, Paragraph 0019) and due to 

The combination of Yu in view of Matsumoto does not expressly disclose that in response to determining that at least one nodule of the one or more nodules is not visible in the synthesized medical image, removing the annotation for the at least one not visible nodule from the synthesized nodule image.
However, Wang teaches that (Wang, Fig.1, memory 110) in response to determining that at least one nodule of the one or more nodules is not visible in the synthesized medical image (Wang teaches comparing the projection area of the labeled lesion from two adjacent medical images which corresponds to the teaching of this application where the nodule is visible in the input image and then determined to be not visible in the synthesized image. Yu teaches generating a synthesized image to a different modality) removing the annotation for the at least one not visible nodule from the synthesized nodule image (Paragraph 0032, Wang teaches deleting the incorrect labels on the medical images if the labeled area corresponds to the normal tissue which means the lesion or nodule isn’t visible in the medical image, Wang compares three labeled. Wang teaches that his image processing method is able to delete the incorrect labels by determining whether the area of the first label of the first medical image is greater than the threshold value as well as determining whether the second medical image that is adjacent to the first medical image includes the second .
Wang is considered to be an analogous to the claimed invention because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium as taught by the combination of Yu in view of Matsumoto to incorporate the teachings of Wang that in response to determining that at least one nodule of the one or more nodules is not visible in the synthesized medical image, removing the annotation for the at least one not visible nodule from the synthesized nodule image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to increase the DICE coefficient which also means that the probability of false positive is decreased (Wang, Paragraph 0055). 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Matsumoto, in further view of Wang, and in further view of Lin et al. (“Learning a Scene Background Model via Classification”), hereinafter Lin.

Regarding claim 3, the combination of Yu in view of Matsumoto and in further view of Wang teaches the method as claimed in claim 1 (Bi, Fig. 3, dEa-GAN, the discriminator-induced edge-aware generative adversarial networks Ea-GAN (dEa-determining whether each particular nodule of the one (Matsumoto, FIG. 8(e). The expanded nodule candidate region is specified as a region including the nodule candidate region and the peripheral region connecting to the nodule candidate region) or more nodules is visible (Matsumoto, Fig. 21, Sa10, judging unit judge whether nodule candidate region is nodule or not) in the synthesized medical image (Matsumoto, Fig. 8(a) shows shows a small region of the CT image, Yu teaches to synthesize the medical image to a target modality) based on at least one of the synthesized nodule image (Matsumoto, Fig. 8(e), shows the segmented image of the nodule, Yu teaches to synthesize the medical image to a target modality, Yu also teaches a synthesized zoomed image of the nodule) for the particular nodule and the synthesized remaining image ((Matsumoto, Matsumoto, Fig. 8(b) both the surrounding region and the nodule candidate, Yu teaches to synthesize the medical image to a target modality) (Matsumoto, Col 2 lines 35-44, the second aspect of the invention provides an image diagnostic processing device that includes a judging unit that judges whether a nodule candidate is an actual nodule or not based on the feature quantity of a first comparison region including the nodule candidate in an image that includes the nodule candidate region and the surrounding region which is shown Fig. 8(b) and the second feature quantity of the second comparison region that is included in the nodule candidate region which is shown in Fig. 8(e)).

The combination of Yu in view of Matsumoto and in further view of Wang does not expressly disclose determining a change between an intensity at a center of the particular nodule in the synthesized remaining image and an intensity at the center of 
However, Lin teaches determining a change between an intensity (Lin, Fig. 2, Section II.B, sum of squared pixel intensity difference between each image blocks on the same position on Fig. 2a which includes the object or foreground of the image and Fig. 2b which includes the background of the image. This teaches the limitation of determining the change of intensity between the same center position of the particular nodule on the synthesized remaining image and synthesized nodule image.) at a center of the particular nodule in the synthesized remaining image (Lin, Fig. 2.b, the estimated background image corresponds to the synthesized remaining in combination with the teachings of Yu in view of Matsumoto and in further view of Wang because the remaining region can be seen in this image and being compared to Fig. 2.a that includes the foreground to classify the background and foreground blocks in the image) and an intensity at the center of the particular nodule in the synthesized nodule image (Lin, Fig. 2.a corresponds to the synthesized nodule image because it includes the foreground in the image that is being compared to Fig. 12.a which includes the background region of the image) and comparing the intensity change to a threshold (Lin, Fig. 2, Section II.B, the sum of squared pixel intensity difference between each image blocks on the same position on Fig. 2a and Fig. 2b which is used to measure the dissimilarity between the image blocks that is then compared to a strict threshold to consider if the image block belongs to a background block or foreground block).
Lin is considered to be an analogous to the claimed invention because it is in the same field of image classification. Therefore, it would have been obvious to someone of 

Regarding claim 13, the combination of Yu in view of Matsumoto and in further view of Wang teaches the apparatus as claimed in claim 11 (Bi, Section IV, the experiment is done which inherently uses a computer to process the method, Section III B, GPU),  wherein the means (Matsumoto, Col 5 lines 10-12, computer-aided image diagnostic processing device 1 can, for example, use a general-purpose computer device as basic hardware) for determining whether each particular nodule of the one (Matsumoto, FIG. 8(e). The expanded nodule candidate region is specified as a region including the nodule candidate region and the peripheral region connecting to the nodule candidate region) or more nodules is visible (Matsumoto, Fig. 21, Sa10, judging unit judge whether nodule candidate region is nodule or not) in the synthesized medical image (Matsumoto, Fig. 8(b) shows both the surrounding region and the nodule candidate, Yu teaches to synthesize the medical image to a target modality) based on at least one of the synthesized nodule image (Matsumoto, Fig. 8(e), shows the segmented image of  for the particular nodule and the synthesized remaining image ((Matsumoto, Matsumoto, Fig. 8(b) both the surrounding region and the nodule candidate, Yu teaches to synthesize the medical image to a target modality) (Matsumoto, Col 2 lines 35-44, the second aspect of the invention provides an image diagnostic processing device that includes a judging unit that judges whether a nodule candidate is an actual nodule or not based on the feature quantity of a first comparison region including the nodule candidate in an image that includes the nodule candidate region and the surrounding region which is shown Fig. 8(b) and the second feature quantity of the second comparison region that is included in the nodule candidate region which is shown in Fig. 8(e)).

The combination of Yu in view of Matsumoto and in further view of Wang does not expressly disclose determining a change between an intensity at a center of the particular nodule in the synthesized remaining image and an intensity at the center of the particular nodule in the synthesized nodule image and comparing the intensity change to a threshold.
However, Lin teaches determining a change between an intensity (Lin, Fig. 2, Section II.B, sum of squared pixel intensity difference between each image blocks on the same position on Fig. 2a which includes the object or foreground of the image and Fig. 2b which includes the background of the image. This teaches the limitation of determining the change of intensity between the same center position of the particular nodule on the synthesized remaining image and synthesized nodule image.) at a center of the particular nodule in the synthesized remaining image (Lin, Fig. 2.b, the estimated background image corresponds to the synthesized remaining in combination with the teachings of Yu in view of Matsumoto and in further view of Wang because the remaining region can be seen in this image and being compared to Fig. 2.a that includes the foreground to classify the background and foreground blocks in the image) and an intensity at the center of the particular nodule in the synthesized nodule image (Lin, Fig. 2.a corresponds to the synthesized nodule image because it includes the foreground in the image that is being compared to Fig. 12.a which includes the background region of the image) and comparing the intensity change to a threshold (Lin, Fig. 2, Section II.B, the sum of squared pixel intensity difference between each image blocks on the same position on Fig. 2a and Fig. 2b which is used to measure the dissimilarity between the image blocks that is then compared to a strict threshold to consider if the image block belongs to a background block or foreground block).
Lin is considered to be an analogous to the claimed invention because it is in the same field of image classification. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by the combination of Yu in view of Matsumoto and in further view of Wang to incorporate the teachings of Lin of determining a change between an intensity at a center of the particular nodule in the synthesized remaining image and an intensity at the center of the particular nodule in the synthesized nodule image and comparing the intensity change to a threshold. Such a modification is the result of combining prior art elements according to known methods to yield predictable .

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Matsumoto, in further view of Wang, and in further view of Quian (EP 2710958 A2), hereinafter Quian.

Regarding claim 5, the combination of Yu in view of Matsumoto and in further view of Wang teaches the method of claim 1 (Yu, Fig. 3, dEa-GAN, the discriminator-induced edge-aware generative adversarial networks Ea-GAN (dEa-GAN)), wherein generating, from the input medical image (Yu, Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image), a synthesized medical image (Yu, Fig. 3, synthesized target modality, Fig. 6, dEa-Gan column contains the synthesized FLAIR images) in a second modality (Yu, Fig. 3, synthesized target modality).

The combination of Yu in view of Matsumoto and in further view of Wang does not expressly disclose increasing an intensity of pixels in the synthesized nodule images by a highlighting factor.
However, Quian teaches increasing an intensity of pixels (Quian, Paragraph 0026, increasing the intensity contrast of the suspicious region) in the synthesized nodule images (Quian, Figure 13, shows an image of detected nodule which is a part of a digitized radiographic image, Yu also teaches a synthesized nodule image in Fig. 6, by a highlighting factor (Quian,  Paragraph 0026, highlighting may be achieved via different schemes that differentiate the intensity levels).
Quian is considered to be an analogous to the claimed invention because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Yu in view of Matsumoto and in further view of Wang to incorporate the teachings of Quian of increasing an intensity of pixels in the synthesized nodule images by a highlighting factor. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. A person of ordinary skill in the art would be motivated to do so because it would provide an enhanced viewing effect of the nodule candidate and help the physician better understand complex structures within the enhanced region (Quian, Paragraph 0023).

Regarding claim 15, the combination of Yu in view of Matsumoto and in further view of Wang teaches the apparatus as claimed in claim 11 (Yu, Section IV, the experiment is done which inherently uses a computer to process the method, Section III B, GPU), wherein the means ((Yu, Section IV, the experiment is done which inherently uses a computer to process the method, Section III B, GPU)) for generating, from the input medical image (Yu, Fig. 3, Section A.1, source-modality image x, Fig. 6, T1 column is the source modality image), a synthesized medical image (Yu, Fig. 3, synthesized in a second modality (Yu, Fig. 3, synthesized target modality).

The combination of Yu in view of Matsumoto and in further view of Wang does not expressly disclose means for increasing an intensity of pixels in the synthesized nodule images by a highlighting factor.
However, Quian teaches means (Quian, Paragraph 0005, processing may be performed by a properly programmed general-purpose computer) for increasing an intensity of pixels (Quian, Paragraph 0026, increasing the intensity contrast of the suspicious region) in the synthesized nodule images (Quian, Figure 13, shows an image of detected nodule which is a part of a digitized radiographic image, Yu also teaches a synthesized nodule image in Fig. 6, dEa-GAN column, image b is the zoomed part that contains the tumor region) by a highlighting factor (Quian, Paragraph 0026, highlighting may be achieved via different schemes that differentiate the intensity levels).
Quian is considered to be an analogous to the claimed invention because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by the combination of Yu in view of Matsumoto and in further view of Wang to incorporate the teachings of Quian of means for increasing an intensity of pixels in the synthesized nodule images by a highlighting factor. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. A person of ordinary skill in the art would be . 

Claims 6-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Matsumoto, in further view of Wang, and in further view of Moturu et al. (“Creation of Synthetic X-Rays to Train a Neural Network to Detect Lung Cancer”), hereinafter Moturu.

Regarding claim 6, the combination of Yu in view of Matsumoto and in further view of Wang teaches the method of claim 1 (Fig. 3, dEa-GAN, the discriminator-induced edge-aware generative adversarial networks Ea-GAN (dEa-GAN)). 
The combination of Yu in view of Matsumoto and in further view of Wang does not expressly disclose wherein generating, from the input medical image, a synthesized medical image in a second modality further comprises: positioning a previously acquired synthesized nodule image in the synthesized medical image.	
	However, Moturu teaches wherein generating, from the input medical image (Moturu, Fig. 3, load CT scans), a synthesized medical image (Moturu, Fig. 6, synthetic X-rays, Fig.3, X-ray generation) in a second modality (Moturu, Fig.6, X-ray is the second modality) further comprises: positioning a previously acquired synthesized nodule image in the synthesized medical image (Moturu, Section 8, creating the synthetic X-ray first from the CT scan, then inserting the nodules to updated the synthetic X-ray images).	


Regarding claim 7, the combination of Yu in view of Matsumoto and in further view of Wang teaches the method of claim 1, (Fig. 3, dEa-GAN, the discriminator-induced edge-aware generative adversarial networks Ea-GAN (dEa-GAN)). 

The combination of Yu in view of Matsumoto and in further view of Wang does not expressly disclose wherein generating, from the input medical image, a synthesized medical image in a second modality further comprises: rotating the input medical image; and generating the synthesized medical image from the rotated input medical image.
	However, Moturu teaches wherein generating, from the input medical image (Moturu, Fig. 3, load CT scans), a synthesized medical image (Moturu, Fig. 6, synthetic X-rays) in a second modality (Moturu, Fig.6, X-ray is the second modality) further comprises: rotating the input medical image (Moturu, Section 7, the final ; and generating the synthesized medical image (Moturu, Fig. 6, synthetic X-rays,) from the rotated input medical image (Moturu, Section 7, the final part of generating synthetic X-rays requires image processing which includes the function rotation).
Moturu is considered to be analogous art because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Yu in view of Matsumoto and in further view of Wang to incorporate the teachings of Moturu of rotating the input medical image and generating the synthesized medical image from the rotated input medical image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the X-ray look realistic and ensure that the dimensions, orientation, and contrast are as close to a real X-ray (Moturu, Section 7).

Regarding claim 8, the combination of Yu in view of Matsumoto and in further view of Wang teaches the method of claim 1, (Fig. 3, dEa-GAN, the discriminator-induced edge-aware generative adversarial networks Ea-GAN (dEa-GAN)).

The combination of Yu in view of Matsumoto and in further view of Wang does not expressly disclose training a machine learning based network based on the synthesized medical image.
training a machine learning based network based on the synthesized medical image (Moturu, 1.3 Neural Networks, training Convolutional Neural Networks (CNNs) using synthetic X-rays).
Moturu is considered to be analogous art because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Yu in view of Matsumoto and in further view of Wang to incorporate the teachings of Moturu of training a machine learning based network based on the synthesized medical image. A person of ordinary skill in the art would be motivated to do so because it would improve the accuracy of the results of the neural networks when compared to using real x-rays, while reducing space complexity and time complexity (Moturu, Abstract).

Regarding claim 9, the combination of Yu in view of Matsumoto and in further view of Wang teaches the method of claim 1, (Fig. 3, dEa-GAN, the discriminator-induced edge-aware generative adversarial networks Ea-GAN (dEa-GAN)).

The combination of Yu in view of Matsumoto and in further view of Wang does not expressly disclose generating the input medical image to include one or more synthesized nodules.
	However, Moturu teaches generating the input medical image (Moturu, Fig.3, load Ct scans) to include one or more synthesized nodules (Moturu, Section 4, Nodule placement).


Regarding claim 10, the combination of Yu in view of Matsumoto and in further view of Wang teaches the method of claim 1, (Fig. 3, dEa-GAN, the discriminator-induced edge-aware generative adversarial networks Ea-GAN (dEa-GAN)).

The combination of Yu in view of Matsumoto and in further view of Wang does not expressly disclose wherein the first modality is computed tomography and the second modality is x-ray.
However, Moturu teaches wherein the first modality is computed tomography (Moturu, Abstract, creating synthetic frontal chest x-rays using ray tracing and Beer’s Law on several CT scans) and the second modality is x-ray (Moturu, Fig. 
Moturu is considered to be analogous art because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Yu in view of Matsumoto and in further view of Wang to incorporate the teachings of Moturu wherein the first modality is computed tomography and the second modality is x-ray. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it would help with the diagnosis because the neural network can get an unobstructed view of the lungs in the X-ray as bones are subtracted from the CT scan (Moturu, 1.2 Diagnosis). Also synthetic X-rays allows for control of many variable through CT scan manipulation: location, radiodensity, size, and shape (Moturu, 1.3 Neural Networks).

Regarding claim 17, the combination of Yu in view of Matsumoto and in further view Wang teaches the non-transitory computer readable medium (Yu, Section III B, GPU memory) storing computer program (Yu, Fig. 3) instructions, the computer program instructions when executed by a processor cause the processor to perform operations as claimed in claim 16.

The combination of Yu in view of Matsumoto and in further view Wang does not expressly disclose wherein generating, from the input medical image, a synthesized 
However, Moturu teaches wherein generating, from the input medical image (Moturu, Fig. 3, load CT scans), a synthesized medical image (Moturu, Fig. 6, synthetic X-rays) in a second modality (Moturu, Fig.6, X-ray is the second modality) further comprises: rotating the input medical image (Moturu, Section 7, the final part of generating synthetic X-rays requires image processing which includes the function rotation); and generating the synthesized medical image (Moturu, Fig. 6, synthetic X-rays,) from the rotated input medical image (Moturu, Section 7, the final part of generating synthetic X-rays requires image processing which includes the function rotation).
Moturu is considered to be analogous art because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium as taught by the combination of Yu in view of Matsumoto and in further view of Wang to incorporate the teachings of Moturu of rotating the input medical image and generating the synthesized medical image from the rotated input medical image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the X-ray look realistic and ensure that the dimensions, orientation, and contrast are as close to a real X-ray (Moturu, Section 7).

the non-transitory computer readable medium (Yu, Section III B, GPU memory) storing computer program (Yu, Fig. 3) instructions, the computer program instructions when executed by a processor cause the processor to perform operations as claimed in claim 16.

The combination of Yu in view of Matsumoto and in further view of Wang does not expressly disclose training a machine learning based network based on the synthesized medical image.
However, Moturu teaches training a machine learning based network based on the synthesized medical image (Moturu, 1.3 Neural Networks, training Convolutional Neural Networks (CNNs) using synthetic X-rays).
Moturu is considered to be analogous art because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium as taught by the combination of Yu in view of Matsumoto and in further view of Wang to incorporate the teachings of Moturu of training a machine learning based network based on the synthesized medical image. A person of ordinary skill in the art would be motivated to do so because it would improve the accuracy of the results of the neural networks when compared to using real x-rays, while reducing space complexity and time complexity (Moturu, Abstract).


the non-transitory computer readable medium (Yu, Section III B, GPU memory) storing computer program (Yu, Fig. 3) instructions, the computer program instructions when executed by a processor cause the processor to perform operations as claimed in claim 16.

The combination of Yu in view of Matsumoto and in further view of Wang does not expressly disclose generating the input medical image to include one or more synthesized nodules.
	However, Moturu teaches generating the input medical image (Moturu, Fig.3, load Ct scans) to include one or more synthesized nodules (Moturu, Section 4, Nodule placement).
Moturu is considered to be analogous art because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium as taught by the combination of Yu in view of Matsumoto and in further view of Wang to incorporate the teachings of Moturu of generating the input medical image to include one or more synthesized nodules. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because creating synthetic frontal chest X-rays using ray tracing and Beer’s Law on several chest X-ray Computed Tomography (CT) scans with 

Regarding claim 20, the combination of Yu in view of Matsumoto and in further view of Wang teaches the non-transitory computer readable medium (Yu, Section III B, GPU memory) storing computer program (Yu, Fig. 3) instructions, the computer program instructions when executed by a processor cause the processor to perform operations as claimed in claim 16.

The combination of Yu in view of Matsumoto and in further view of Wang does not expressly disclose wherein the first modality is computed tomography and the second modality is x-ray.
However, Moturu teaches wherein the first modality is computed tomography (Moturu, Abstract, creating synthetic frontal chest x-rays using ray tracing and Beer’s Law on several CT scans) and the second modality is x-ray (Moturu, Fig. 3, X-ray generation, Fig. 27, examples of synthetic X-rays generated from several CT scans).
Moturu is considered to be analogous art because it is in the same field of medical image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium as taught by the combination of Yu in view of Matsumoto and in further view of Wang to incorporate the teachings of Moturu wherein the first modality is computed tomography and the second modality is x-.
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        

/ANDREW M MOYER/Primary Examiner, Art Unit 2663